

114 HR 5563 IH: Restoring Local Control of Airports Act of 2016
U.S. House of Representatives
2016-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5563IN THE HOUSE OF REPRESENTATIVESJune 22, 2016Mr. Jolly introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 49, United States Code, to provide for increased local funding of airport
			 development projects, and for other purposes.
	
 1.Short titleThis Act may be cited as the Restoring Local Control of Airports Act of 2016. 2.Passenger facility charges (a)General authoritySection 40117(b) of title 49, United States Code, is amended—
 (1)in paragraph (1) by striking $1, $2, or $3 and inserting any amount; (2)by striking paragraph (4);
 (3)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively; (4)in paragraph (5) (as so redesignated)—
 (A)by striking paragraphs (1) and (4) and inserting paragraph (1); and (B)by striking paragraph (1) or (4) and inserting paragraph (1); and
 (5)in paragraph (6)(A) (as so redesignated)— (A)by striking paragraphs (1), (4), and (6) and inserting paragraphs (1) and (5); and
 (B)by striking paragraph (1) or (4) and inserting paragraph (1). (b)Determination of reasonableness of passenger facility chargeSection 40117 of title 49, United States Code, is amended by adding at the end the following:
				
					(n)Determination of reasonableness of passenger facility charge
 (1)In generalThe Secretary shall issue a determination as to whether a passenger facility charge is reasonable, if a written complaint for such determination is filed with the Secretary by an affected passenger not later than 120 days after the charge is paid by the passenger.
 (2)Secretary’s determinationIn determining under paragraph (1) whether a passenger facility charge is reasonable, the Secretary may only determine whether the charge is reasonable pursuant to paragraph (4).
 (3)Procedural regulationsNot later than 360 days after the date of enactment of this subsection, the Secretary shall publish in the Federal Register final regulations, policy statements, or guidelines establishing the procedures for acting upon written complaints filed under paragraph (1).
 (4)Determination of reasonablenessIn determining under paragraph (1) whether a passenger facility charge is reasonable, the Secretary shall determine if the passenger facility charge is—
 (A)excessive in relation to the benefits conferred; or (B)used for a purpose other than the purpose for which the charge was originally authorized.
 (5)Decisions by SecretaryThe final regulations, policy statements, or guidelines required under paragraph (3) shall provide for the following:
 (A)Directions regarding an appropriate refund or credit of a passenger facility charge to a passenger who has filed with the Secretary a written complaint relating to a passenger facility charge.
 (B)Not later than 270 days after a complaint relating to a passenger facility charge is filed with the Secretary, the Secretary shall issue a written determination as to whether the passenger facility charge is reasonable.
 (C)Not later than 90 days after a complaint relating to a passenger facility charge is filed with the Secretary, the Secretary shall dismiss the complaint if no significant dispute exists or shall assign the matter to an administrative law judge. Thereafter, the matter shall be handled in accordance with part 302 of title 14, Code of Federal Regulations, or as modified by the Secretary, to ensure an orderly disposition of the matter within the 270-day period and any specifically applicable provisions of this subsection.
 (D)The administrative law judge shall issue a recommended decision within 90 days after the complaint is assigned.
 (E)If the Secretary, upon the expiration of the 270-day period, has not issued a final order, the decision of the administrative law judge shall be deemed to be the final order of the Secretary..
			3.Airport improvement program
 (a)FundingSection 48103(a) of title 49, United States Code, is amended by striking $3,350,000,000 and all that follows before the period at the end and inserting $2,950,000,000 for each of fiscal years 2016 through 2021. (b)ApportionmentsSection 47114 of title 49, United States Code, is amended—
 (1)by striking $3,200,000,000 each place it appears and inserting $2,950,000,000; and (2)in subsection (f)—
 (A)in paragraph (1) by striking paragraph (3) and inserting paragraph (4); (B)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
 (C)by inserting after paragraph (1) the following:  (2)In generalSubject to paragraph (4), and in lieu of the reduction under paragraph (1), an amount that would be apportioned under this section (other than amounts apportioned under subsection (c)(2)) in a fiscal year to the sponsor of an airport having at least 1.0 percent of the total number of boardings each year in the United States and for which a charge of more than $4.50 is imposed in the fiscal year under section 40117 shall be reduced by an amount equal to—
 (A)except as provided in subparagraph (B), 100 percent of the projected revenues from the charge in the fiscal year but not by more than 100 percent of the amount that otherwise would be apportioned under this section; or
 (B)with respect to an airport in Hawaii, 100 percent of the projected revenues from the charge in the fiscal year but not by more than 100 percent of the excess of—
 (i)the amount that otherwise would be apportioned under this section; over (ii)the amount equal to the amount specified in clause (i) multiplied by the percentage of the total passenger board­ings at the applicable airport that are comprised of interisland passengers.;
 (D)in paragraph (3) (as so redesignated) by striking paragraph (1) and inserting paragraph (1) or (2); and (E)in paragraph (4) (as so redesignated)—
 (i)in subparagraph (A)— (I)by striking .25 percent and inserting 1.0 percent; and
 (II)by striking paragraph (1) and inserting paragraph (2); and (ii)in subparagraph (B) by striking fiscal year 2004 and inserting fiscal year 2017 and each fiscal year thereafter.
 (c)Use of apportioned amountsSection 47117(e)(1)(C) of title 49, United States Code, is amended by striking $3,200,000,000 and inserting $2,950,000,000. 4.Reduction in airline ticket tax (a)In generalSection 4261(a) of the Internal Revenue Code of 1986 is amended by striking 7.5 percent and inserting 7.0 percent.
 (b)Effective dateThe amendment made by this section shall apply to transportation beginning after September 30, 2016, but not for amounts paid on or before such date.
			